Case 2:19-m|- -30398- DUTY ECF No. 1. filed 07/26/19 PagelD. 1 Page 1of 3.

 

_ AUSA: Barrington Wilkins. Telephone: (313) 226-9621 |
AO 91 Rev. 11/11) Criminal Complaint _ Officer: Steven Anderson Telephone: (313) 394-5439
2 \ IL : UNITED STATES DISTRICT COURT
. for the

Eastern District of Michigan

United States of America
Vv. :
Samuel PALMA SUAREZ Case: 2:19-mj-30398 !

a/k/a: Javier Francisco FIGUEROA MURRAY Assigned To : Unassigned :
Assign. Date : 7/26/2019

Description: RE: SAMUEL PALMA
SUAREZ (EOB)

 

 

- CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of __ July 18, 2019, in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated:

Code Section _ Offense Description
Title 8, United States Code, Section 1326(a) Unlawful Re-entry after Removal from the United States

This criminal complaint is based on these facts: _
On-or about July 18, 2019, in the Eastern District of Michigan, Southern Division, Samuel PALMA SUAREZ, an alien from
Honduras was found in the United States after having been denied admission, excluded, deported, and removed
therefrom on or about September 17,2009, and not having obtained the express consent of the Attorney. General of the
’ United States or the Secretary of Homeland Security to re-apply for admission thereto; in violation of Title 8, United
States Code, Section 1326(a).

[¥] Continued on the attached sheet... Ste AL——

Complainant’s signature

Steven Anderson, Deportation Officer
Printed name and title

_ Sworn to before me and signed.in my presence.

 

 

_ Date: 07/26/2019 - . _ — ' Judge’s signature

‘City and state: __ Detroit, Michigan a Mona K. Majzoub, United States Magistrate Judge
Printed name and title
Case 2:19-mj-30398-DUTY ECF No. 1 filed 07/26/19 PagelD.2 Page2of3

AFFIDAVIT
I, Steven Anderson, declare the following under penalty of perjury:

1. I am a Deportation Officer with the United States Department of Homeland
Security, United States Immigration and Customs Enforcement. The facts set forth
herein are based upon my personal knowledge as well as information provided by

other law enforcement officers to include Immigration and Customs Enforcement
Officers and record checks of law enforcement databases. I have also reviewed the
official Immigration file and system automated data relating to Samuel PALMA —
SUAREZ, which attests to the following:

2. Samuel PALMA SUAREZ is a thirty-six-old male, native and citizen of Honduras, .
who last entered the United States at an unknown place, on an unknown date,
without being admitted, inspected or paroled by an Immigration Officer.

3. On or about May 19, 2005, US Border Patrol issued PALMA SUAREZ an J-860,
Notice and Order of Expedited Removal. ICE removed PALMA SUAREZ to
Honduras on May 27, 2005.

4. On or about September 8, 2009, ICE issued PALMA SUAREZ an I-871, Notice of
Intent/Decision to Reinstate Prior Order. ICE removed PALMA SUAREZ to
Honduras on September 17, 2009.

5. On or about July 18, 2019, ICE Fugitive Operations arrested PALMA SUAREZ in
Detroit, Michigan. PALMA SUAREZ provided ICE Officers with a valid
Michigan Driver License with the name Javier Francisco Figueroa Murray and
claimed to be from Puerto Rico. After further questioning, PALMA SUAREZ
admitted to officers that he is Samuel PALMA SUAREZ, a citizen of Honduras,’ .
and-had no legal status to enter or reside in the United States.

6. PALMA SUAREZ’s fingerprints and photograph were captured and entered into
the Automated Biometric Identification System (IDENT) and the Integrated __
Automated Fingerprint Identification System (IAFIS). The results revealed that
PALMA SUAREZ is a citizen of Honduras who has been previously removed.
from the United States. The record checks did not provide any evidence that he
legally entered the United States or had been issued any legal immigration .
document to allow him to enter or remain in the United States.
Case 2:19-mj-30398-DUTY ECF No.1 filed 07/26/19 PagelD.3 Page 3 of 3

7. The aforementioned arrest and subsequent detention was an administrative,
non-criminal action made pursuant to the authority found in sections 1357,
1225, 1226, and 1231 of Title 8, U.S. Code to arrest and detain any alien
entering or attempting to enter the United States, or any alien present in the
United States, reasonably believed to be in violation of any law or regulation
regulating the admission, exclusion, expulsion, or removal of aliens.

8. Review of the Alien File (A# xxx xxx 392) for Samuel PALMA SUAREZ
and queries in DHS computer databases confirmed that no record exists of
PALMA SUAREZ obtaining permission from the Attorney General or the

_ Secretary of the Department of Homeland Security to reapply for admission to
the United States following his removal on September 17, 2009.

9. Based on the above information, I believe there is probable cause to conclude
that Samuel PALMA SUAREZ, is an alien who was found in the United
States after removal, without the express permission from the Attorney..
General of the United States or from the Secretary of the Department of
Homeland Security to re-apply for admission into the United States in ..-

_ violation of Title 8, United States Code, Section 1326(a).

 

Steven Anderson, Deportation Officer
U.S. Department of Homeland Security -..

_ Sworn to before me and signed in my
presence and/or byt relia ri electronic eans.

Honorable Mona K. MS
United States Magistrate Judge

           
